946 F.2d 894
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rodney GEROULD, Individually and as Next Friend of JamieMarie Gerould, Jessie Allen Gerould, Deborah Gerould, JamieMarie Gerould, Rodney Gerould, Individually and as NextFriend of, Jessie Allen Gerould, Rodney Gerould,Individually and as Next Friend of, Deborah Gerould, RodneyGerould, Individually and as Next Friend of, Plaintiffs-Appellants,v.MEIJER, INC., a Michigan Corporation, Mark Allan Devries,Kirk Allen Staley, John Goodwin, Robert Nelson, and UnknownOfficers of the Meridian Township Police Department, CharterTownship of Meridian, Defendants-Appellees,Robert G. Dutcher, Peter DePrekel, Russell M. Wolff, ScottStraton, Defendants.
No. 91-1186.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1991.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Appellant-Gerould appeals the district court's grant of summary judgment in favor of appellees Meijer Inc. and Robert Nelson, and the dismissal of his claims against both appellees for the deprivation of constitutional rights in violation of 42 U.S.C. § 1983.   Gerould also appeals the district court's denial of his motion to amend his complaint to add a section 1983 claim against the Township of Meridian.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment for the appellees nor in denying the motion to amend.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why summary judgment was properly entered for appellees, the district court's decision is AFFIRMED upon the reasoning set out in its decision of January 2, 1991.